

114 S794 IS: To extend whistleblower protections for defense contractor employees to employees of contractors of the elements of the intelligence community.
U.S. Senate
2015-03-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 794IN THE SENATE OF THE UNITED STATESMarch 18, 2015Mrs. McCaskill introduced the following bill; which was read twice and referred to the Select Committee on IntelligenceA BILLTo extend whistleblower protections for defense contractor employees to employees of contractors of
			 the
			 elements of the intelligence community.
	
		1.Extension of whistleblower protections for defense contractor employees to employees of contractors
			 of the
			 elements of the intelligence community
 (a)Contractors of DoD and related agenciesSubsection (e) of section 2409 of title 10, United States Code, is amended to read as follows:  (e)Disclosures with respect to elements of intelligence community and intelligence-Related activities(1)Any disclosure under this section by an employee of a contractor, subcontractor, or grantee of an element of the intelligence community (as defined in section 3(4) of the National Security Act of 1947 (50 U.S.C. 3003(4))) with respect to an element of the intelligence community or an activity of an element of the intelligence community shall comply with applicable provisions of section 17(d)(5) of the Central Intelligence Agency Act of 1949 (50 U.S.C. 3517(d)(5)) and section 8H of the Inspector General Act of 1978 (5 U.S.C. App.).
 (2)Any disclosure described in paragraph (1) of information required by Executive order to be kept classified in the interests of national defense or the conduct of foreign affairs that is made to a court shall be treated by the court in a manner consistent with the interests of the national security of the United States, including through the use of summaries or ex parte submissions if the element of the intelligence community awarding the contract or grant concerned advises the court that the national security interests of the United States warrant the use of such summaries or submissions..
 (b)Pilot program on other contractor employeesSubsection (f) of section 4712 of title 41, United States Code, is amended to read as follows:  (f)Disclosures with respect to elements of intelligence community and intelligence-Related activities (1)Manner of disclosuresAny disclosure under this section by an employee of a contractor, subcontractor, or grantee of an element of the intelligence community (as defined in section 3(4) of the National Security Act of 1947 (50 U.S.C. 3003(4))) with respect to an element of the intelligence community or an activity of an element of the intelligence community shall comply with applicable provisions of section 17(d)(5) of the Central Intelligence Agency Act of 1949 (50 U.S.C. 3517(d)(5)) and section 8H of the Inspector General Act of 1978 (5 U.S.C. App.).
 (2)Treatment by courtsAny disclosure described in paragraph (1) of information required by Executive order to be kept classified in the interests of national defense or the conduct of foreign affairs that is made to a court shall be treated by the court in a manner consistent with the interests of the national security of the United States, including through the use of summaries or ex parte submissions if the element of the intelligence community awarding the contract or grant concerned advises the court that the national security interests of the United States warrant the use of such summaries or submissions..